DETAILED ACTION
	Claims 1-11 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome rejections in this Office Action because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	It is noted that the current application claims priority to PCT application Ser. No. PCT/CN2019/092292 filed on 06/21/2019, which is the earliest available priority date at this time.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Objections
Claims  5, 6 and 8 are objected to because of the following informalities:    
Regarding claim 5, claim 5 recites “wherein pET24a(+) is used as an expression vector.”  Claim 5 is interpreted as if reciting “wherein the L-aspartate α-decarboxylase mutant is expressed from a pET24a(+) expression vector” as the only reasonable interpretation of claim 5.  As such, claim 5 is not rejected as indefinite.  However, the passive tense verb “is used” does not directly state the relationship between the expression vector and the L-aspartate α-decarboxylase mutant such that the claim should be placed in better form by avoiding use of passive tense.
Regarding claim 6, a “product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.” MPEP 2173.05(p).  Recitation in claim 6 of “The cell of claim 3, wherein a method for constructing the cell is as follows” is interpreted as reciting a proper product-by-process and as the equivalent to typical product-by-process claim language such as “the cell constructed by.”  However, claim 6 is required to be amended to be in better form by stating “the cell” as the subject of the wherein clause and using verbs in gerund form, e.g. “The cell of claim 3, wherein the cell is constructed by a method comprising ligating a gene encoding the L-aspartate α-decarboxylase mutant with an expression vector and transforming the expression vector with the ligated gene into Escherichia coli.”  In the alternative, claim 6 can be amended to recite “The cell of claim 3, wherein the cell comprises an expression vector comprising a gene encoding the L-aspartate α-decarboxylase mutant.”
Regarding claim 8, MPEP 2173.05(q) sets forth that “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.”  Here, claim 8 sets forth steps of “using the L-aspartate α-decarboxylase mutant” and “using sodium L-aspartate as a substrate.”  However, in considering claim 8 as a whole, claim 8 is considered to set forth a method requiring carrying out a transformation reaction of sodium L-aspartate substrate to beta-alanine catalyzed by the L-aspartate α-decarboxylase mutant of claim 1. C.f. MPEP 2173.05(q)(II) holding a step of “utilizing” as definite.  Regardless, claim 8 should be placed in better form as follows:
8. A method for producing β-alanine, comprising: carrying out a transformation reaction wherein the L-aspartate α-decarboxylase mutant of claim 1 catalyzes the production of β-alanine from sodium L-aspartate as a substrate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 MPEP 2173.05(q) provides the following guidance: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.”
Claim 9 recites “Escherichia coli (E. coli) BL21 cell expressing the L-aspartate α-decarboxylase mutant is used for fermentation, and a bacteria solution after the fermentation is used for whole cell transformation to produce β-alanine.”  As such, claim 9 recites a process that “uses” L-aspartate α-decarboxylase mutant and a presumably produced bacteria solution for whole cell transformation to produce β-alanine, but does not set forth any steps involved in the process as to raise an issue of indefiniteness under 35 U.S.C. 112(b) as set forth in the guidance provided by MPEP 2173.05(q).
Claim 10 recites “wherein conditions for the fermentation are as follows: the bacteria solution cultured for 6-8 h is inoculated into a culture medium in a fermenter.” Recitation of “the fermentation” and “the bacteria solution” in claim 10 is considered to have antecedent basis in “fermentation” and “a bacterial solution after the fermentation” as recited in claim 9.  However, “fermentation” as recited in claim 9 produces “a bacteria solution after the fermentation” such that it is not clear how a bacterial solution that is produced by the fermentation is used to perform the same fermentation that produces the bacteria solution.  That is, claim 9 states the fermentation produces “a bacterial solution after the fermentation.”  Claim 10 appear to require that “conditions for the fermentation” requires the use of “the bacterial solution” wherein such bacterial solution is produced by the fermentation.  As such, it is not clear how “the bacteria solution” can be both 1) a product of the fermentation, and 2) a required starting material for performance of the fermentation that therefore cannot be made by the fermentation.  For these reasons, an ordinarily skilled artisan is unable to reasonably determine how to avoid infringement of claim 10. For the purpose of evaluating claim 10 under 35 U.S.C. 102 or 103, any compositing containing L-aspartate alpha-decarboxylase expressed in E. coli BL21 inoculated into a culture medium in a fermenter at an inoculum concentration of 6-8% will be considered to satisfy the requirements of a bacteria solution as recited in claim 10.
It is recommended that claims 9-11 can be restated as follows:
9. A method for whole cell transformation of L-aspartate to produce β-alanine, comprising:
fermenting Escherichia coli (E. coli) BL21 cells expressing the L-aspartate α-decarboxylase mutant of claim 1 in a medium to produce a bacteria solution comprising whole Escherichia coli (E. coli) BL21 cells expressing the L-aspartate α-decarboxylase mutant; and
contacting the bacteria solution with L-aspartate substrate to produce β-alanine by whole cell transformation.
10. The method of claim 9, wherein the fermenting comprises inoculating an overnight culture containing Escherichia coli (E. coli) BL21 cells expressing the L-aspartate α-decarboxylase mutant into a culture medium in a fermenter at an inoculum concentration of 6-8%, and culturing the culture medium at 35-38[Symbol font/0xB0]C until OD600 reaches 60-70, and then reducing culture temperature to 28-30[Symbol font/0xB0]C and inducing expression of the L-aspartate α-decarboxylase mutant by adding isopropyl β-D-1-thiogalctopyranoside (IPTG) to the culture medium to a final concentration of 0.5-1 mmol/L and further culturing the culture medium for 35-50 h after addition of IPTG to produce the bacteria solution, wherein OD600 is optical density measured at a wavelength of 600 nm.
11. The method of claim 9, wherein the contacting the bacteria solution with L-aspartate to produce β-alanine by whole cell transformation comprises:
providing a 10 mL reaction system at a temperature of 35-37[Symbol font/0xB0]C having the bacteria solution wherein the bacterial solution has Escherichia coli (E. coli) BL21 cells expressing the L-aspartate α-decarboxylase mutant with an OD600 of 150-250, 0.5-2 mmol/L pyridoxal 5’-phosphate hydrate (PLP), and an initial amount of L-aspartate substrate; and
when the initial amount of L-aspartate substrate reacts completely to produce β-alanine, adding a further amount of L-aspartate substrate to the reaction system.

Claim Rejections - 35 USC § 102
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109055346 A (“CN’346”) (published 12/21/2018) (see IDS).  An English-language translation of CN’346 is provided.  CN’346 has an inventor Xue Lan who is not a co-inventor of the instant application.
“The invention relates to an L-aspartic acid-α-decarboxylase with improved heat stability, and belongs to the technical field of genetic engineering.” “L-aspartate-a-decarboxylase (EC 4.1.1.11, panD) catalyzes the production of β-alanine by L-aspartate.” CN’346, page 1.
“A fourth object of the present invention is to provide a method for producing the above L-aspartate-α-decarboxylase, which comprises designing a site-directed mutagenesis primer according to the gene sequence shown in SEQ ID NO. 5, and performing site-directed mutagenesis of the gene to obtain a nucleoside The acid sequence is the gene shown in any one of SEQ ID NO. 6-8 and expressed in E. coli.” CN’346, page 1.
“In one embodiment of the present invention, the L-aspartate-α-decarboxylase obtained by the above method comprises K49R, K221R, G369A, and the amino acid sequences thereof are SEQ ID NO. 2, SEQ ID NO. SEQ ID NO. 4 is shown.” CN’346, page 1.
“In one embodiment of the invention, Escherichia coli BL21 is used as an expression host.” CN’346, page 1.
“In one embodiment of the invention, pET 28a (+) is used as an expression vector.
In one embodiment of the present invention, the specific steps of the method for preparing the above L-aspartate-α-decarboxylase include:
(1)The L-aspartate α-decarboxylase gene represented by SEQ ID NO. 6, SEQ ID NO. 7, SEQ ID NO. 8 is linked [i.e. is ligated] to the pET 28a(+) expression vector by the full plasmid PCR.” CN’346, page 2.
“Determination of L-aspartate-α-decarboxylase activity: Escherichia coli capable of normal expression was cultured in large quantities, and mature cells were collected by centrifugation, resuspended in 50 mM phosphate buffer (pH 6.5), and repeatedly resuspended by centrifugation. After that, the cells were disrupted by ultrasonication, centrifuged to obtain a supernatant, and then purified to obtain a purified enzyme to measure the enzyme concentration. The same concentration of the enzyme solution was taken, and a L-aspartic acid solution having a final concentration of 100 mmol/L was added, and the mixture was reacted at 37 ° C for 10 minutes to be derivatized. The enzyme activity was detected by HPLC. Figure 1 shows the wild type and mutant enzyme activities, wherein K221R can achieve a specific activity of about 320 U/g, which is 23% higher than that of wild enzyme.” CN’346, page 4.
“The invention discloses L-aspartate-alpha-decarboxylase with improved thermal stability and belongs to the technical field of gene engineering. Three enzyme mutants including K49R, G369A and K221R are obtained through site-directed mutation of L-aspartate-alpha-decarboxylase from tribolium castaneum, recombinant plasmid of the mutants is transformed into escherichia coli BL21, and a substrate L-aspartic acid is catalyzed to produce beta-alanine after expression separation and purification. At the treatment temperature of 50 DEG C, K49R can improve the thermal stability by 14% as compared with wild enzyme, G369A can improve the thermal stability by 20% as compared with wild enzyme, and K221R can improve the thermal stability by 23% as compared with wild enzyme, wherein K221 can make the enzyme activity reach about 320 U/g and has the enzyme activity improved by 23% as compared with the wild enzyme, and the discovery has important study value for industrial preparation of beta-alanine.” CN’346, abstract.
The above is considered to meet the features of claim 8 of using the described L-aspartate-alpha-decarboxylase mutants as a catalyst with L-aspartic acid substrate to produce beta-alanine except CN’346 does not specifically describe the L-aspartic acid is specifically provided as sodium L-aspartate.
The L-aspartate-alpha-decarboxylase having SEQ ID NO: 1 of CN’346 with substitution K221R is identical to recited SEQ ID NO: 1. The L-aspartate-alpha-decarboxylase having SEQ ID NO: 1 of CN’346 with substitution G369A is identical to recited SEQ ID NO: 2.
Regarding claim 7, SEQ ID NO: 8 of CN’346 is identical to recited SEQ ID NO: 4. 
As such, description of CN’346 discussed above anticipates the features of claims 1-7.
The above rejection may potentially be overcome by filing a translation of priority document CN201811131112.5 or CN201811234783.4 in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109055346 A (“CN’346”) as applied to claims 1-7 above, and further in view of CN107828714 A (CN’714) (see IDS) (published 03/23/2018).
A machine translation of CN’714 is provided.
The features of claims 1-7 taught by CN’346 are discussed above.  While CN’346 teach fermentation of a E. coli BL21 expressing the L-aspartate-alpha-decarboxylase of SEQ ID NO: 1 or 2, CN’346 do not disclose a whole cell transformation to produce beta-alanine from L-aspartate substrate or all of the fermentation conditions recited in claim 10 or whole cell reaction conditions recite in claim 11.  For example, CN’346, Example 2, describes “recombinant wild-type and mutant Escherichia coli BL21/pET28a-TcpanD were inoculated into 5 mL of LB medium having a kanamycin concentration of 100 μg/mL, and cultured overnight at 37 ° C with shaking at 200 r/min. The above overnight culture was inoculated to 2YT medium containing kanamycin concentration of 100 μg/mL at a dose of 1%, and cultured at 37 ° C, shaking at 200 r/min until the OD600 of the bacterial solution was 0.6-0.8, and IPTG was added to the final concentration. The cells were cultured at 0.2 mmol/L for 20-20 h at 20 °C.“ CN’346, Example 2, page 4.
The preceding describes culturing E. coli BL21 expressing a decarboxylase having recited SEQ ID NO: 1 or 2 at 37[Symbol font/0xB0]C followed by induction with 0.2 mmol/L followed by a temperature drop to 20[Symbol font/0xB0]C after induction.  However CN’346 does not specifically describe the culture inoculated at 6-8% and culturing until OD600 reaches 60-70, reducing temperature to 28-30[Symbol font/0xB0]C and induction with IPTG at 0.1-1 mmol/L followed by culturing for an additional 35-40 h.
CN’714, abstract, teaches:
The invention discloses escherichia coli recombinant bacteria for heterologous expression of L-aspartic acid-alpha-decarboxylase and belongs to the field of bioengineering. By constructing recombinant escherichia coli, an L-aspartic acid-alpha-decarboxylase strain is obtained, and the recombinant strain undergoes high-density fermentation; and by using L-Asp-Na as a substrate, whole-cell catalysis reaction is carried out to prepare beta-alanine. In comparison with a chemical production method, the production process is safe and clean and causes no environmental pollution; and in comparison with an enzymic method, the process of the invention has the following advantages: price of the substrate is low; catalytic efficiency is high; yield of the end-product beta-alanine is 95% and above; and the separation purification step of the product is simplified.
The L-aspartic acid-alpha-decarboxylase taught as SEQ ID NO: 1 of CN’714 is identical to recited SEQ ID NO: 1 except lacking the substitution K221R.
As further taught by CN’714, Examples 3 and 4:
Example 3 High-density fermentation of recombinant E. coli

The recombinant E. coli BL21/pET28a-TcpanD was inoculated in 5 mL of LB medium with a kanamycin concentration of 100 μg/mL and incubated overnight at 37°C and 200 r/min with shaking. The above overnight culture was inoculated in an LB medium containing kanamycin at a concentration of 100 μg/mL at a seeding volume of 1%, and cultured at 37°C and 200 r/min with shaking for 6 to 8 hours. The above culture was inoculated in a 2 L fermentation tank fermentation medium containing kanamycin at a concentration of 100 μg/mL in a 6% inoculum and fed at 37°C. [i.e. the bacteria solution cultured for 6-8 h is inoculated into a culture medium in a fermenter at an inoculum concentration of 6%, and cultured at 35-37[Symbol font/0xB0]C as recited in claim 10]. When the OD600 reached 75, the temperature was lowered to 30°C [i.e. . Plus 15% lactose induction, induction culture 36h end of fermentation [i.e. when OD600 reaches 75, a temperature is reduced to 30[Symbol font/0xB0]C and a chemical inducer is added, and the fermentation is ended after induction culture for 36 h.]. After the end of fermentation, the enzyme activity reached 1250 U/ml.

Example 4 Whole Cell Catalytic Production of β-Alanine

The high-density fermentation broth was collected by centrifugation, washed with water and collected by centrifugation again. In a 50-ml reaction system containing L-ASP-Na with a substrate concentration of 800 mM, a recombinant E. coli broth having an OD600 of 300 was added. The reaction system contained 2 mmol/L PLP, and 50 mmol/L NaH2PO4/Na2HPO4 buffer (pH 6.5). The whole cell reaction (oscillation reaction) was performed at 37°C and 200 r/min. [i.e. recombinant E. coli expressing an L-aspartate alpha-decarboxylase is added to a reaction system at an OD600 of 300 with a final PLP concentration of 2 mmol/L, temperature is adjusted to 37[Symbol font/0xB0]C], The sample was sampled every 2 h. When the reaction was terminated, an appropriate amount of the reaction solution was boiled at 100° C. for 10 min, centrifuged at 12,000 r/min for 10 min, and the supernatant was taken out with a 0.22 μm microwell. The organic membrane was filtered and the content of each component in the reaction solution was detected by HPLC. The calculated β-alanine concentration was 764 mmol/L and the yield of β-alanine was 95.5%.

Regarding claim 8, the above is considered to meet the features of claim 8 of using the described L-aspartate-alpha-decarboxylase mutants as a catalyst with sodium L-aspartate substrate to produce beta-alanine except CN’346 does not employ the L-aspartate-alpha-decarboxylase mutant having recited SEQ ID NO: 1 or 2 as taught by CN’346.  However, as far as CN’346 teach that such L-aspartate-alpha-decarboxylase mutants are desirable for production of beta-alanine with improved thermostability, at the time of filing an ordinarily skilled artisan would have been motivated to employ the L-aspartate-alpha-decarboxylase mutants taught in CN’346 within any of the methods of CN’714 in order to achieve the benefits of improved thermostability taught to be desirable by CN’346. 
Regarding claim 9, as reviewed above, CN’714 teaches “wherein with the sodium L-aspartate as the substrate, Escherichia coli (E. coli) BL21 cell expressing [an] L-aspartate α-decarboxylase mutant is used for fermentation, and a bacteria solution after the fermentation is used for whole cell transformation to produce β-alanine,” wherein the L-aspartate α-decarboxylase employed by CN’714 is identical to recited SEQ ID NO: 1 except lacking the substitution K221R.  As such, CN’714 affirmatively teach that it is appropriate and desirable in the prior art to apply a recombinant Escherichia coli (E. coli) BL21 cell expressing an L-aspartate α-decarboxylase for whole-cell transformation of sodium L-aspartate to beta-alanine as recited in claim 9 such that at the time of filing an ordinarily skilled artisan would have been motivated to apply the same whole-cell transformation as taught by CN’714 to other highly similar L-aspartate α-decarboxylase mutants taught in the prior art for conversion of  L-aspartate to beta-alanine including such L-aspartate α-decarboxylase mutants taught by CN’346 identical to recited SEQ ID NOS: 1 and 2.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since CN’714 directly teach that application of a recombinant Escherichia coli (E. coli) BL21 expressing an L-aspartate α-decarboxylase having over 99% sequence identity with recited SEQ ID NOS: 1 and 2 in a whole cell transformation to convert sodium L-aspartate to beta-alanine is desirable and beneficial.  
	Regarding claim 10, CN’714 teaches the features of claim 10, as discussed above, except CN’714 does not teach induction at an OD600 of 60-70 with IPTG at a concentration of 0.5-0.1 mmol/L.  As discussed, the recombinant E. coli taught by CN’346 is induced by IPTG (0.2 mmol/L) to produce the L-aspartate α-decarboxylase having recited SEQ ID NO: 1 or 2.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to apply the IPTG-inducible recombinant E. coli cells as taught by CN’346 in the whole cell conversion methods of CN’714 for the reasons stated above wherein an ordinarily skilled artisan at the time of filing would have readily recognized the need for induction with IPTG rather than lactose as taught by CN’714.  That is, one having ordinary skill in the art at the time of filing would have been motivated to utilize the recombinant E. coli taught by CN’346 expressing an L-aspartate alpha-decarboxylase mutant within the whole cell methods of CN’714 for production of beta-alanine, since the same recombinant E. coli expresses a desirable L-aspartate alpha-decarboxylase mutant with increased thermostability wherein such E. coli is induced with IPTG.  Regarding recitation of a specific amount of IPTG being 0.5-1 mmol/L and induction at OD600 of 60-70, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Here, in view of the express teachings of the prior art of the need for induction by adding IPTG at a concentration of at least 0.2 mmol/L, it is not inventive to discover other workable amounts of IPTG including, for example 0.5 mmol/L IPTG, that is a concentration of approximately the same magnitude (i.e. several tenths of mM).  Similarly, in view of CN’714 teaching the appropriateness of induction at OD600 being 75, it is not inventive to discover other workable cellular concentrations appropriate for induction such as OD600 of 70 that is similar to and within 10% of the value of an OD600 of 75 as taught by CN’714.
	Regarding claim 11, CN’714 teaches the features of claim 11, as discussed above, except CN’714 does not teach a 10 mL reaction system and recombinant E. coli cells added to such reaction system at an OD600 of 150-250.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Here, an ordinarily skilled artisan at the time of filing would have understood that operability of an E. coli expressing an appropriate L-aspartate alpha-decarboxylase to function in a whole cell transformation is not absolutely dependent upon 1) the volume of the reaction system, or 2) the exact concentration of recombinant cells as measured by OD600.  That is, CN’714 teach the appropriateness of a reaction system measured in mL or tens of mL and an appropriately high concentration of recombinant E. coli cells (e.g. OD600 of 300).  It is not inventive to discover that a similar volume of 50 mL reaction system and a slightly lower concentration of recombinant E. coli of 250 (OD600) is also functional for a whole cell transformation as discussed in view of the guidance of MPEP 2144.05(II)(A).
Regarding further recitation in claim 11 of “when the substrate reacts complexly, a next batch of substrate is added,” “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP 2144.04(IV)(C).  As discussed, CN’714 teach adding sodium L-aspartate to a whole cell conversion reaction wherein 95.5% is converted to beta-alanine.  Claim 11 does not require any specific amount of sodium L-aspartate substrate to be used.  The division of any amount of sodium L-aspartate to be converted to beta-alanine to two or more aliquots with a second or further aliquot (i.e. “next batch of substrate”) is selection of the order of performing processes steps or repetition of a process that is considered to be prima facie obvious in the absence of new or unexpected results wherein addition of a second or further batch after a first batch of substrate reacts completely is a design choice as compared to addition of all substrate at one time.  That is, addition of a first batch and next batch of substrate does not modify the operation of the whole cell conversion method as discussed as to be an obvious matter of design choice or selection of order of performing process steps.  See MPEP 2144.02(VI)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652